CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment to the Registration Statement on Form N-1A of Kinetics Mutual Funds, Inc. and to the use of our report dated February 29, 2008 on the financial statements and financial highlights of The Internet Fund, The Global Fund (formerly, The Internet Emerging Growth Fund), The Paradigm Fund, The Medical Fund, The Small Cap Opportunities Fund, The Market Opportunities Fund, The Water Infrastructure Fund, The Multi-Disciplinary Fund and The Kinetics Government Money Market Fund, each a series of shares of Kinetics Mutual Funds, Inc.Such financial statements and financial highlights appear in the 2007 Annual Report to Shareholders which is incorporated by reference into the Statement of Additional Information, which is a part of such Registration Statement. TAIT, WELLER & BAKER
